Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 03/05/2021 in reply to the Office action of 11/05/2020 has been entered. Claims 1-3, 9, 17 and 20 are amended. The IDS filed 11/05/2020 has been considered. Claims 1-20 are pending and examined.
Withdrawn Objections and Rejections
The objection to claims 3 and 20  and the 101 rejection to claims 1-16 have been withdrawn in view of Applicant’s amendment to the claims. The written description rejection to claims 1, 5-6, and 9-16 is withdrawn in view of Applicant’s amendment to the claims.
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or arguments.
	Claims 1-20 are pending and examined.
				Claim Rejections - 35 USC § 112

Claims 1-20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 11/05/2020. Applicant’s argument filed 03/05/2021 has been considered but is not found persuasive.
The claims are indefinite in the recitation of PBL18 and PBL13 because the names do not clearly identify the claimed bacterial strains, composition comprising the 
Applicant asserts that the amendment to the claims obviates the rejection. This is not found persuasive because the deposit accession number for each of bacterial strains PBL18 and PBL13 is incomplete and the deposit is not perfected as discussed in the enablement rejection below.

Enablement Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 11/05/2020. Applicant’s argument filed 03/05/2021 has been considered but is not found persuasive.
The rejection is repeated because Applicant’s statement filed 03/05/2021 or the specification as filed does not indicate the conditions of the deposit of the seed. The statement does not specifically indicate if the deposit will be made under the Budapest 
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
In addition, a deposit of a biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of the deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of reproduction. A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
(1) The name and address of the depository.
(2) The name and address of the depositor

	(4)  A description of the deposited biological material sufficient to specifically identify and to permit examination; 
	(5)  The date of the viability test; 
(6) The procedures used to obtain a sample if the test is not done by the depository;  and 
	(6) A statement that the deposit is capable of reproduction.
Applicant is reminded to update the specification and claims as necessary to include the deposit information. Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance. 

Written Description Rejection
Claims 2-4, 7-8 and 17-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 11/05/2020. Applicant’s argument filed 03/05/2021 has been considered but is not found persuasive.
The amended claims are drawn to a lyophilized secreted fraction composition from at least one of the bacterial strain Pseudomonas fluorescence PBL13, Burkholderia cenocepacia PBL18 or a combination thereof, wherein the secreted fraction composition includes molecules with a molecular weight below 10kDa or above 30kDa, an agricultural composition comprising the secreted composition and a carrier, and a plant or plant parts including leaves or seeds  treated with said agricultural composition, and a method of producing said secreted fraction from said bacterial strains. 
 The specification discloses bacterial strain from Burkholderia cenocepacia designated as BPL18 and bacterial strain from Pseudomonas fluorescens designated as PBL13. The specification shows by means of working examples the bacterial strains PBL13 and PBL18 inhibit the growth of several plant pathogens and the secreted fraction from said strains having antimicrobial activity. The specification describes the bacterial strains and the secreted fraction composition thereof by their ability to inhibit bacterial and fungal pathogens only and does not describe a single other physiological or morphological characteristics. The specification does not describe any morphological characteristics of the bacterial Burkholderia cenocepacia strain BPL18 and Pseudomonas fluorescens strain PBL13 to distinguish it from other bacterial strains with antimicrobial activity on plant. The specification fails to describe the composition and structure of a secreted fraction from bacterial Burkholderia cenocepacia strain BPL18 or the composition and structure of a secreted fraction from Pseudomonas fluorescens strain PBL13, as broadly claimed. The state of the prior art teaches that Pseudomonas fluorescens strains are HCN (hydrogen cyanide), DAPG (2,4-diacetylphloroglucinol) , PLT (Pyoluteorin), and phenazines producing strains. Fatima Jamali et al (Microb Eco (2009); Applicant’s IDS) teach that HCN (hydrogen cyanide), DAPG (2,4-Pseudomonas fluorescens strains that produce PCA and that are known for inhibiting growth of pathogens on plants. The specification fails to provide characteristics that would distinguish the secreted fraction from bacterial Burkholderia cenocepacia strain BPL18 and Pseudomonas fluorescens strain PBL13, from the prior art secreted compositions. Therefore, the specification fails to sufficiently describe the claimed secreted fraction composition. The molecular weight of above or below 10kDa or above 30kDa recited in the claims is insufficient to describe the claimed product.
While Applicant’s response filed 03/05/2021 and the specification at page 6 indicate that a bacterial Burkholderia cenocepacia strain BPL18 and a bacterial Pseudomonas fluorescens strain PBL13 will be deposited at the ATCC (the deposit is not perfected, see enablement rejection), the specification does not further describe the distinguishing characteristics of the strains. The MPEP 2163 also states: “see also Deposit of the Biological Materials for Patent Purposes, Final Rule, 54 FR 34,864 (August 22, 1989) (The requirement for a specific identification is consistent with description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted.” Id. At 34, 876. “ [t]he description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of the questions of infringement.” Id. at 34, 880.) Such a deposit is not a substitute for a written 
With regard to the secreted fraction of the claimed invention, MPEP states that if a biomolecule is described only by functional characteristics, without any disclosed correlation between function and structure of the biomolecule, it is “not sufficient characteristics for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.” Claims 2-4 and 7-8 recite a genus of secreted fraction of unknown composition and structure from bacterial Burkholderia cenocepacia strain BPL18 and a bacterial Pseudomonas fluorescens strain PBL13. The specification does not teach the structure of a representative species of such genus of secreted fraction composition or a structure common to a substantial majority of the members of the genus that would one to predictably determine the identity of the members of the genus claimed. 
Since the specification fails to sufficiently describe secreted fractions from the bacterial Burkholderia cenocepacia strain BPL18 and a bacterial Pseudomonas fluorescens strain PBL13, plants/seed treated therewith and methods of using said secreted fraction compositions are similarly not described. 
The following amendment to claims is suggested to obviate the rejection:
Pseudomonas fluorescens strain PBL13 strain and/or Burkholderia cenocepacia strain BPL18. 
Claim 3. The agricultural composition of claim 2, wherein the secreted fraction composition includes molecules with a molecular weight below 10 kDa or above 30 kDa. 
Cancel claim 4.
At claim 7, replace claim 4 with claim 3. 
At claim 17, replace “the secreted fraction composition of claim 2” with –a secreted fraction composition----.  
Remarks
The claims are deemed free of the prior art of record because the prior art does not teach or suggest the bacterial strains Burkholderia cenocepacia strain BPL18 or a bacterial Pseudomonas fluorescens.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662